Opinion issued September 27, 2012




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-12-00705-CV
                            ———————————
      IN RE SPRING-KLEIN SPORTS ASSOCIATION, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Spring-Klein Sports Association, Inc., has filed a petition for writ of

mandamus in this Court. See TEX. GOV’T CODE § 22.221 (Vernon 2004); see also

TEX. R. APP. P. 52. Spring-Klein contends that the trial court abused its discretion

by overruling Spring-Klein’s objections to numerous interrogatories and requests
for production propounded by real party in interest, Mary York. * The complained-

of rulings are contained in an order signed by the trial court on July 16, 2012.

Spring-Klein requests this Court to order the trial court to vacate the portions of the

order overruling Spring-Klein’s objections to York’s discovery requests.

      We deny Spring-Klein’s petition for writ of mandamus. We also deny

York’s motion to strike portions of Spring-Klein’s mandamus or, in the alternative,

dismiss this mandamus proceeding.

                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




*
      The respondent is the Hon. Jaclanel McFarland. This original proceeding arises
      out of Cause No. 2011-76961, styled York v. Spring-Klein Sports Assoc., Inc.,
      133rd District Court, Harris County, the Hon. Jaclanel McFarland, presiding.
                                          2